Case 1:21-cv-01937-JPH-MG Document 7 Filed 08/04/21 Page 1 of 4 PageID #: 45




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

ROBYN GRIFFITH,                                    )
                                                   )
                          Plaintiff,               )
                                                   )
                     v.                            )   No. 1:21-cv-01937-JPH-MG
                                                   )
WENDY CLENSY,                                      )
                                                   )
                          Defendant.               )

                                             ORDER

                    I.        Granting in forma pauperis status

      Plaintiff, Robyn Griffith's, motion to proceed in forma pauperis, dkt. [2], is

GRANTED. See 28 U.S.C. § 1915(a). While in forma pauperis status allows

Ms. Griffith to proceed without prepaying the filing fee, she remains liable for

the full fees. Ross v. Roman Catholic Archdiocese of Chicago, 748 F. App'x 64,

65 (7th Cir. Jan. 15, 2019) ("Under 28 U.S.C. § 1915(a), a district court may

allow a litigant to proceed 'without prepayment of fees,' . . . but not without

ever paying fees."). No payment is due at this time.

                                       II.     Screening

      A. Screening standard

      The Court has the inherent authority to screen Ms. Griffith's complaint.

Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) ("[D]istrict courts have the

power to screen complaints filed by all litigants, prisoners and non-prisoners

alike, regardless of fee status."). The Court may dismiss claims within a

complaint that fail to state a claim upon which relief may be granted. See id.

                                               1
Case 1:21-cv-01937-JPH-MG Document 7 Filed 08/04/21 Page 2 of 4 PageID #: 46




In determining whether the complaint states a claim, the Court applies the

same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal,

              [the] complaint must contain sufficient factual matter,
              accepted as true, to state a claim for relief that is
              plausible on its face. A claim has facial plausibility
              when the plaintiff pleads factual content that allows the
              court to draw the reasonable inference that the
              defendant is liable for the misconduct alleged.

       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are

construed liberally and held to a less stringent standard than formal pleadings

drafted by lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

       B. The amended complaint 1

       "Federal courts are courts of limited jurisdiction." Gunn v. Minton, 658

U.S. 251, 256 (2016). To hear and rule on the merits of a case, a federal "court

must have the power to decide the claim before it (subject-matter jurisdiction)."

Lightfoot v. Cendant Mortg. Corp., 137 S. Ct. 553, 562 (2017). "The party

asserting federal jurisdiction bears the burden of demonstrating its existence."

Farnik v. F.D.I.C., 707 F.3d 717, 721 (7th Cir. 2013). And "[i]f the court

determines at any time that it lacks subject-matter jurisdiction, [it] must

dismiss the action." Fed. R. Civ. P. 12(h)(3); see Evergreen Square of Cudahy v.




1 Ms. Griffith filed an amended complaint, dkt. 6, without first seeking leave to amend. See
Fed. R. Civ. P. 15(a)(2). Since pro se complaints are held to a less stringent standard than
formal pleadings drafted by lawyers, the Court construes Ms. Griffith's amended complaint as
requesting leave to amend. See Perez, 792 F.3d at 776. The amended complaint, dkt. 6, is
now the operative pleading.

                                              2
Case 1:21-cv-01937-JPH-MG Document 7 Filed 08/04/21 Page 3 of 4 PageID #: 47




Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463, 465 (7th Cir. 2015) ("[F]ederal

courts are obligated to inquire into the existence of jurisdiction sua sponte.").

      The Court does not appear to have jurisdiction over this case. The basic

statutory grants of federal-court subject-matter jurisdiction are contained in 28

U.S.C. §§ 1331 and 1332. Section 1331 provides for federal-question

jurisdiction, § 1332 for diversity of citizenship jurisdiction. A plaintiff properly

invokes § 1331 jurisdiction when she pleads a colorable claim arising under

the Constitution or laws of the United States. She invokes § 1332 jurisdiction

when she presents a claim between parties of diverse citizenship that exceeds

the required jurisdictional amount, currently $75,000. Arbaugh v. Y&H Corp.,

546 U.S. 500, 513 (2006) (citations and quotation omitted).

      Ms. Griffith indicates that the basis for jurisdiction is federal question.

The factual allegations in the amended complaint are: "Rape using a drug and

attempted murder she left me instead of getting medical help they also use

human trafficking and violence as a bargaining tool" "to get people to help her

cover it up." Dkt. 6 at 3–4. These claims do not support the existence of

federal question jurisdiction.

      C. Conclusion

      Ms. Griffith shall have through September 3, 2021, to show cause why

her federal claims should not be dismissed for lack of subject-matter

jurisdiction.

SO ORDERED.

Date: 8/4/2021

                                         3
Case 1:21-cv-01937-JPH-MG Document 7 Filed 08/04/21 Page 4 of 4 PageID #: 48




Distribution:

ROBYN GRIFFITH
623 W. Smith Ave.
Bloomington, IN 47403




                                     4
